internal_revenue_service number release date index number ---------------------------- ----------------------------- ------------------------------ ---------------------------------- -------------------------------- in re -------------------------------------------------- ------------------------------------------------------------ --------------------------------- - department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 - plr-124745-03 date date legend taxpayer member a member b member c date date date company b company c company d a ----------------------------------- ------------------------------------------ --------------------------------------- ------------------------- ------------------ --------------------------- ----------------- ------------------------------------------------ --------------------------------------------- ----------------------------------------- ------------------- dear ------------------ taxpayer and its members member a member b and member c for rulings under sec_29 of the internal_revenue_code ruled on similar issues addressed by this letter taxpayer seeks a confirmation of the rulings in light of the relocation of taxpayer s three synthetic_fuel facilities facilities the purchase of an interest in taxpayer by member c and the election of member a to be classified as an association_taxable_as_a_corporation as described in the ruling_request from taxpayer’s authorized representative on date taxpayer received plr private_letter_ruling which this letter responds to your date request submitted on behalf of each of the facilities has been relocated to the sites identified in the ruling one of the facilities consists of two pellet mills which are fed by its associated taxpayer is a delaware limited_liability_company classified as a partnership for federal_income_tax purposes on date company b and company c contributed the facilities to taxpayer in exchange for interests therein on the same date company b and company c contributed their interests in taxpayer to member b in exchange for interests therein in addition member a contributed cash to taxpayer in exchange for an interest therein since date taxpayer has owned and operated the facilities for producing a solid synthetic_fuel from coal product using the process described below mixing equipment the other two facilities consists of two production lines each of which consists of a pellet mill which is fed by its associated mixing equipment and each of which is capable of being operated independently because each production line is capable of being operated independently and can independently produce synthetic_fuel each independent production line may be treated as a separate facility request in connection with the relocations of the facilities most major components of each facility directly necessary to produce a synthetic_fuel were relocated with each facility taxpayer has represented that following the relocations the fair_market_value of the original property included in each facility is more than twenty percent of each facility s total value the cost of the new equipment included in the facility plus the value of the original property d pursuant to which such companies have agreed to sell coal feedstock to taxpayer necessary to satisfy its requirements to produce synthetic_fuel taxpayer has represented that all sales of synthetic_fuel will be to unrelated persons facilities and the chemical reagents used in the process for the production of product as described the facilities and the process implemented in the facilities including the chemical reagents meet the requirements of revproc_2001_34 2001_22_irb_1293 the coal used at the facilities and the product produced at the facilities and have submitted reports concluding that significant chemical changes take place with the application of the process to the coal pursuant to a purchase agreement together with member a member b and member c have made and are expected to continue to make periodic capital contributions to enable taxpayer to pay its operating costs and other obligations the operating taxpayer has entered into contracts with company b company c and company recognized experts in coal combustion chemistry performed numerous tests on taxpayer has supplied a detailed description of the process employed at the on date member c purchased an interest in taxpayer from member b effective on date member a elected under ' of the treasury the rulings issued in the private_letter_ruling which you wish to be reconfirmed agreement for taxpayer sets forth each member's percentage interest in gross_income from the sale of synthetic_fuel from time to time the operating_agreement establishes a ceiling on the amount of capital contributions that member c is required to make to the taxpayer in addition during periods where overall sales of qualified_fuel from all facilities fall between a percent of then maximum anticipated sales member b may pay to member c under the purchase and sale agreement an amount equal to all or a portion of member c s capital_contribution to the taxpayer neither the ceiling on capital contributions nor any such low production_payment will affect the percentage interests of the members regulation to be classified as an association_taxable_as_a_corporation for federal tax purposes in this private_letter_ruling are as follows taxpayer with the use of the enumerated process will produce a aqualified fuel within the meaning of sec_29 and the production of the qualified_fuel from the facilities will be attributable solely to taxpayer within the meaning of sec_29 entitling taxpayer to the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person meaning of sec_29 relocation of a facility after date or replacement of parts of a facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of facility s total fair_market_value at the time of the relocation or replacement members of taxpayer in accordance with the members interest in taxpayer when the credit arises for the sec_29 credit a member s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel and the relocation of independent production lines of a facility that were placed_in_service prior to date within the meaning of sec_29 to new locations after date will not result in a new placed_in_service_date for facility for purposes of sec_29 provided the essential components of the independent production lines are retained and the production output at the new location is not significantly increased at the new locations if the facilities were aplaced in service prior to date within the the sec_29 credit attributable to taxpayer may be allocated to the to qualify for the sec_29 credit a facility must be placed_in_service before july the changes in facts since the issuance of the private_letter_ruling are the relocation of the three facilities the purchase of an interest in taxpayer by member c and the election of member a to be classified as an association_taxable_as_a_corporation the above rulings are not affected by these changed facts pursuant to a binding written contract in effect before date while sec_29 does not define aplaced in service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is aplaced in service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function treasury regulation a - e i and d ii aplaced in service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 including one of multiple facilities located at the same site may be relocated without affecting the availability of the credit if all essential components of the facility are retained and the production capacity of the relocated facility is not significantly increased at the new location revproc_2001_30 2001_19_irb_1163 provides that aa facility revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than twenty percent of the facility’s total value the cost of the new property included in the facility plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 the relocation of the facilities to different locations after date or replacement of parts of the facilities after that date will not result in a new placed_in_service_date for each facility for purposes of sec_29 provided the fair_market_value of the property used at the original facility is more than twenty percent of each facility’s total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the property used at the original facility revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revproc_94_31 thus for purposes of determining a facility’s total fair_market_value at the time of relocation or replacement a facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the pellet mills or other forming equipment including output hoppers if any hence each facility’s total fair_market_value includes the process equipment such as pugmills or mixers the pellet mills or other forming equipment the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above- referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction a facility’s total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork or paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 and other administrative assets sampling and quality control are necessary for operational control of a production facility however a particular type of sampling equipment generally is not necessary for the production of qualified_fuel thus the costs of sampling equipment are excluded from the facility’s total fair_market_value unless the particular sampling equipment is necessary for operational control of the facility we conclude as follows taxpayer with the use of the enumerated process will produce a aqualified fuel within the meaning of sec_29 and the production of the qualified_fuel from the facilities will be attributable solely to taxpayer within the meaning of sec_29 entitling taxpayer to the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person accordingly based on the information submitted and the representations made if the facilities were aplaced in service prior to date within the meaning of sec_29 relocation of a facility after date or replacement of parts of a facility after that date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of facility s total fair_market_value at the time of the relocation or replacement the sec_29 credit attributable to taxpayer may be allocated to the members of taxpayer in accordance with the members interest in taxpayer when the credit arises for the sec_29 credit a member s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel the relocation of independent production lines of a facility that were aplaced in service prior to date within the meaning of sec_29 to new locations after date will not result in a new placed_in_service_date for such facility for purposes of sec_29 provided the essential components of the independent production lines are retained and the production output at the new locations is not significantly increased at the new locations and a termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on production and sale of synthetic_fuel to unrelated persons requirements that taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility or facilities that are the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility or facilities to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 except as specifically ruled upon above we express no opinion concerning the the conclusions drawn and rulings given in this letter are subject_to the sincerely in accordance with the power_of_attorney on file with this office a copy of this however when the criteria of section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances letter is being sent to taxpayer and to a second authorized representative cc -------------------------------------------- -------------------------------------- ----------------------------------------- -------------------------- -------------------------------------------------------------------- ------------------------------------------- ---------------------------------------- s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries ------------------------
